Van Brunt, P. J.
The plaintiff in this action is the holder of a certified check drawn by one F. F. Wilder, bearing date the 1st June, 1883, upon the defendant for the sum of $500, to his own order, which was delivered to the plaintiff by the drawer, but not indorsed. An action having been brought by the plaintiff upon the check against the bank, it was held that a recovery could not be had, although an action might be maintained against the defendant if the plaintiff could show an assignment of a part of the deposit belonging to the drawer of the check. The complaint was amended so as to bring in this additional proof, and the evidence in the case showed the circumstances under which the check was given. It appears that the drawer of the check desired to purchase certain merchandise of the plaintiff, which she agreed to sell him for $500. The drawer of the check then brought out a cheek on the bank in Jersey City, and the plaintiff stating that she did not know whether to take it or not, for although she had seen him several times she did not know him very well, he said: “It is all right; you can send your son to Jersey City now, and get the money.” The son said he could not go then. The drawer said: “Well, it is just as good as money. The check is certified. It is as good as money. All that you have to do is to take the check, and go and get the money.”
It must be conceded that if the learned court below had found upon this evidence that the drawer of the check had never assigned or transferred any part of the balance due to him from the defendant to the plaintiff, this would have been an end of the action. But there is no such finding; the finding be*284ing that said Wilder, the drawer of the check, hever otherwise assigned or transferred the balance owing to him from said bank, or any part thereof, to the plaintiff. This brings up the question whether an inference that there was intended to be an assignment may be drawn from the evidence in question. If such inference can be drawn, then the learned court was bound to find either that there had or had not been an assignment, or, if the case was tried by a jury, it must be submitted to the jury, and their verdict taken upon the point. It is urged upon the part of the respondent that no such inference can be drawn from the evidence, and that the language used does not fairly import any intention to assign any portion of the fund in bank, but that it related rather to the validity of the check, and the ease with which the plaintiff could procure payment thereof. The question as to whether there was a setting apart and a transfer of the title to a portion of the deposit of Wilder, the drawer of the check, with the defendant, depends upon his intention at the time of the giving of this check. An assignment need not be in express words. It may be by paroi, and it requires no writing. Therefore if it can be deduced from the evidence in this case that there was an intention to transfer and assign over to the plaintiff the $500 in the bank represented by this check, then an assignment was made out, and a right of action accrued to the plaintiff. In the ease of Risley v. Bank, 83 N. Y. 318, where an assignment by paroi was sought to be upheld, it is true that the plaintiff swore to the oral assignment, but the decision did not depend upon that evidence entirely. In fact the principles laid down in that case show that where there is an intention to assign a tiling in action which might be deduced from the transaction itself, the title thereto is transferred to the assignee. The court held that an assignment of an account might be made without writing or delivery of any written statement of the claim assigned, so as to vest in the assignee a right to proceed in his own name for the recovery of the debt, provided only that the assignment is founded upon a valid consideration between the parties; and various other cases are cited showing under what circumstances assignments may be established, and by what evidence they may be maintained, and in one ease delivery of an execution was held to be a good equitable assignment of a judgment. Therefore when, under the circumstances appearing in this case, the certified check in question was given, if it was the intention of Wilder to transfer the title of so much of that deposit as was represented by that certified check, a good assignment is established, through which this ac-. tian may be maintained. Now, as the intention of the party is to be arrived at from his acts and expressions accompanying the acts, why may it not be fairly deduced from the fact of Wilder giving this certified check, and making the statements which' he did that it was his intention to confer upon the plaintiff the title to $500 of the money which he had on deposit. It seems to me that such an inference maybe drawn; and, although the contrary inference might obtain, yet still, until it is found by the trial court or by a jury that there was no assignment, there is no such finding upon this evidence as to preclude the plaintiff from claiming that the contrary inference may be drawn. The finding, as already stated, that Wilder did not otherwise assign, is not a finding upon the facts that he did not intend to assign, and, if he had the intention to assign, then, by the acts which he did, he did assign." 1 think, therefore, that there is no sufficient finding'to justify the conclusion at which the learned court below arrived, and that the judgment must be reversed, and a new trial ordered, with costs to appellant to abide the event. All concur.